I am unable to concur in the holding that there was in this case any interference with any legislative functions of the state by the intervention by respondent in the so-called condemnation proceeding here in question.
The necessity for and the definite location of state highways, including the determination of the width thereof and the land to be taken therefor, are legislative questions. The determination of the amount of damages for the taking or injury to lands caused by the establishment of such highways is not a legislative question. Art. 1, § 13, of the state constitution, provides that private property shall not be taken, destroyed, or damaged for public use without just compensation therefor first paid or secured. It follows that neither the legislature nor any branch of the government under legislative authority can arbitrarily take or damage private property for public use without compensation nor arbitrarily fix compensation or deny compensation.
The constitution does not expressly provide how compensation shall be determined. The legislature therefore may and has provided the manner in which compensation shall be determined by providing that the commissioner of highways, where he cannot acquire the right to construct the road by gift or purchase, shall proceed by condemnation under the eminent domain statute. But, while this process is generally referred to as a condemnation proceeding, it is in fact only a judicial or quasi judicial proceeding to fix the compensation or damages to be awarded to the landowner. The necessity for the taking and the amount of land to be taken or damaged — all these matters — have already been conclusively and finally determined by the acts of the commissioner, as legislative matters, in fixing the route and width of the road and the plan of construction thereof. The question whether the taking is for public use, while ordinarily a judicial question, can hardly arise in *Page 68 
this kind of a case. So when application is made to the court for the so-called condemnation, all that is to be determined is the amount of compensation or damages to be awarded to the landowners. And all that is done is to appoint appraisers to assess the damages, subject to approval by the court and subject to the right of any landowner and of the state to appeal to the court from any award and have a jury trial. While the legislature may confer upon boards, commissioners, or appraisers in the first instance the power to assess the damages, that is not a legislative function. It is partly administrative and partly judicial, but neither in whole nor in part legislative. It is quasi judicial because not exercised in the first instance by courts but by administrative agents. What is proper compensation and whether proper compensation has been made are judicial or quasi judicial questions, and must be determined by a fair and impartial tribunal, either a court or other body, such as boards, commissioners, or appraisers, acting as judges thereof, and after due notice and opportunity to be heard. True, the legislature may make the determination of such court or board final, that is, it may provide no appeal therefrom; but even in that case the higher court will review the determination on certiorari. Langford v. Bd. of Co. Commrs. of Ramsey Co. 16 Minn. 333 (375); State ex rel. Simpson v. Rapp, 39 Minn. 65, 38 N.W. 926; Fairchild v. City of St. Paul,46 Minn. 540, 49 N.W. 325; Knoblauch v. City of Minneapolis,56 Minn. 321, 57 N.W. 928; Stewart v. G. N. Ry. Co. 65 Minn. 515,68 N.W. 208, 33 L.R.A. 427; M.  St. L. R. Co. v. Village of Hartland, 85 Minn. 76, 88 N.W. 423; State ex rel. Ryan v. District Court, 87 Minn. 146, 91 N.W. 300; State ex rel. Utick v. Bd. of Co. Commrs. 87 Minn. 325, 92 N.W. 216,60 L.R.A. 161; Burns v. Essling, 156 Minn. 171, 194 N.W. 404.
Whether the use is public and whether proper compensation has been made are judicial questions, the final determination of which rests with the courts. All other questions involved are legislative. 2 Dunnell, Minn. Dig. (2 ed.  Supp.) § 3027; State ex rel. Smith v. Van Reed, 125 Minn. 194, 145 N.W. 967; Webb v. Lucas, *Page 69 125 Minn. 403, 147 N.W. 273; State v. Voll, 155 Minn. 72,192 N.W. 188.
The case of State v. Voll, 155 Minn. 72, 192 N.W. 188, is sought to be distinguished. It may be distinguishable on the facts, but the law therein stated, even if held obiter, is correct. The determination by the commissioner, by final order, of the location of the highway, the necessity and propriety of the taking and the amount of land to be taken therefor, and the determination of the kind of grade and road to be constructed, were final. State ex rel. McFarland v. Erskine, 165 Minn. 303,206 N.W. 447; G. S. 1923, § 2554, as amended, 1 Mason, 1927, id. It appears to be conceded in our present case that the road has been built, and the grade of which complaint is made has already been constructed. While the grade is in the street, the respondent was the owner of the fee to the center thereof, subject to the easement for travel.
Perhaps as good a test as any that can be applied in this case is that, if the intervention sought any relief against the exercise by the state or the commissioner of any legislative power, the intervener could not prevail and the court could grant no relief against the exercise of such power. But on the question of damages, the inherent and constitutional power of the district court is ample to grant relief. If the matter of allowing damages in a condemnation proceeding is a legislative function, then the courts have no power to entertain any action or proceeding to determine damages, for the courts cannot invade the legislative branch of the government or perform any legislative function. If this matter of fixing damages is a legislative function, then all our cases where the courts have undertaken to determine damages in this kind of cases are wrong, and the courts have no power, either originally or on appeal, to pass upon the question in a road condemnation case. The legislature has no power to confer on the courts legislative functions.
The only question presented seems to be whether the respondent Margaret Squires, the owner of the lots fronting on the street, had sufficient interest in the matter to permit her to intervene. That question is not expressly considered in the opinion and need not be *Page 70 
here discussed, except to say that intervention is to a great extent discretionary with the trial court, and abuse of discretion in that respect is not clearly shown.
When the commissioner of highways, in the name of the state, goes into district court to condemn land, he submits himself to the jurisdiction of the court and stands on the same footing as any individual so doing.